DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 9-10 of the response, filed 9 August 2022, with respect to the rejections of the claims under 35 U.S.C §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Tsuge et al..

Applicant’s amendment to claim 10 obviates the 112f interpretation and therefore overcomes the rejections under 112a and 112b.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuge et al. (US 2016/0210898).


Regarding claim 1, Tsuge et al. disclose a method for driving a pixel circuit including a drive transistor (Figure 2B, 61 is a drive transistor) that supplies a current corresponding to a signal voltage supplied via a signal line (Figure 2B, 76 is a signal line, where 61 supplies a current corresponding to a signal voltage supplied via 76.), a write transistor (Figure 2B, 62 is a write transistor) connected between the signal line and a gate electrode of the drive transistor (Figure 2B, 62 is connected between 76 and the gate of 61.), and a light-emitting element that emits light in accordance with the current (Figure 2B, 66 is a light-emitting element that emits light in accordance with the current.), the method comprising:
supplying a predetermined voltage (Figure 2B, the predetermined voltage is the voltage on RFV line 68.) to the gate electrode of the drive transistor before a threshold correction preparation operation of making a gate-source voltage of the drive transistor higher than a threshold voltage of the drive transistor (Figures 2B and 3, the voltage from the RFV line 68 [VREV] is applied to the gate of 61 during T2 which is before T5 [See paragraph [0080].], where T5 is an initialization period [threshold correction preparation operation] of making a gate-source voltage of the drive transistor higher than a threshold voltage of the drive transistor, see paragraph [0093].) .

Regarding claim 2, Tsuge et al. disclose the method according to claim 1, wherein the predetermined voltage is supplied continuously throughout the threshold correction preparation operation including a starting point of the threshold correction preparation operation (Figure 3 shows the predetermined voltage from line 68 [VREF during T5] is applied throughout the initialization period [threshold correction preparation operation] including a starting point.).

Regarding claim 3, Tsuge et al. disclose the method according to claim 1, wherein the predetermined voltage is a reference voltage for setting a forward bias across the gate electrode and a source electrode of the drive transistor, the reference voltage being a higher voltage than the threshold voltage of the drive transistor (Figures 2B and 3, the predetermined voltage comprises VREF [68A] which is a reference voltage, see paragraph [0093].). 

Regarding claim 5, Tsuge et al. disclose the method according to claim 1, wherein the supplying of the predetermined voltage includes: 
supplying the predetermined voltage from a power supply line (Figure 2, the predetermined voltage [VREV and VREF is supplied by 68 [power supply line].) to the gate electrode of the drive transistor by turning on a selection transistor connected between the gate electrode of the drive transistor and the power supply line before the threshold correction preparation operation (Figure 2B and Figure 3, ref line 73 turns on 63A [selection transistor] that is connected between the gate of 61 and 68, and 63A is turned on before the initialization period [threshold correction preparation operation].) during T2, the power supply line being a line for supplying the predetermined voltage (Figure 2, 68 is a line for supplying VREV and VREF).

Regarding claim 6, Tsuge et al. disclose the method according to claim 1, wherein the light-emitting element is connected to one of a source electrode and a drain electrode of the drive transistor (Figure 2B, 66 [light-emitting element] is connected to one of a source electrode and a drain electrode of 61.), the method further comprising:
supplying a voltage for setting the light-emitting element to a reverse bias to an anode electrode of the light-emitting element, after the predetermined voltage is supplied to the gate electrode of the drive transistor (Figure 3, reverse bias period T2 which will occur after the predetermined voltage is supplied to the gate electrode of 61 in a subsequent frame period.).

Regarding claim 8, Tsuge et al. disclose the method according to claim 1, wherein the light-emitting element is an organic electroluminescent (EL) element (Paragraphs [0035], [0045] and [0052]). 

Regarding claim 9, this claim is rejected under the same rationale as claim 1.

Regarding claim 10, Tsuge et al. disclose a display device, comprising: 
the pixel circuit according to claim 9 (See above); 
a signal line driving circuit that supplies a signal voltage to the signal line (Figure 1, 5 is a horizontal selector.); and 
a write scanning circuit that performs control for supplying the predetermined voltage to the gate electrode of the drive transistor (Figure 1, 3 is a controller), 
wherein the write scanning circuit applies the predetermined voltage to the gate electrode of the drive transistor before the threshold correction preparation operation (Paragraph [0040], the control signals are applied by 3 to the gates of the transistors and thus causes application of the predetermined voltage to the gate electrode of 61 before the initialization period [threshold correction preparation operation].).

Regarding claim 11, Tsuge et al. disclose the method according to claim 1, wherein the predetermined voltage is supplied to the gate electrode of the drive transistor during a period immediately preceding the threshold correction preparation operation of making the gate-source voltage of the drive transistor higher than the threshold voltage of the drive transistor (Figure 3, “a period” is T2-T4 which is immediately preceding T5, and the predetermined voltage is applied during that period.).

Regarding claim 12, Tsuge et al. disclose the method according to claim 11, wherein the predetermined voltage is further supplied to the gate electrode of the drive transistor continuously throughout the threshold correction preparation operation of making the gate-source voltage of the drive transistor higher than the threshold voltage of the drive transistor (Figure 3 shows the predetermined voltage from line 68 [VREF during T5] is applied throughout the initialization period [threshold correction preparation operation] including a starting point.).

Regarding claim 14, Tsuge et al. disclose the method according to claim 1, wherein the predetermined voltage supplied to the gate electrode of the drive transistor is a reset potential for resetting a gate potential of the gate electrode of the drive transistor (Figures 2B and 3, the voltage VREV is a “reset potential” as it “resets” the potential of the gate electrode of drive transistor 61.).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. (US 2016/0210898) in view of Shirasaki et al. (US 2006/0125740).

Regarding claim 4, Tsuge et al. disclose the method according to claim 1.
Tsuge et al. fail to teach wherein the supplying of the predetermined voltage includes:
supplying the predetermined voltage from the signal line to the gate electrode of the drive transistor by turning on the write transistor before the threshold correction preparation operation.
Shirasaki et al. disclose supplying a predetermined voltage from a signal line to the gate electrode of a drive transistor by turning on a write transistor (Figure 1 shows DL used to supply numerous voltages to the gate of Tr13 by turning on a write transistor Tr12).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Shirasaki et al. to apply the predetermined voltage in the method taught by Tsuge et al. such that the predetermined voltage is supplied by turning on the write transistor before a threshold correction preparation operation.  The motivation to combine would have been in order top eliminate the need for the specific transistor to apply the voltage thus reducing the complexity and cost of the circuit.

Regarding claim 16, this claim is rejected under the same rationale as claims 4 and 11.

Regarding claim 17, this claim is rejected under the same rationale as claims 4 and 12.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. (US 2016/0210898) in view of Minami et al. (US 2008/0231625).

Regarding claim 7, Tsuge et al. disclose the method according to claim 1, wherein the light-emitting element is connected to one of a source electrode and a drain electrode of the drive transistor (Figure 2B, 66 [light-emitting element] is connected to one of a source electrode and a drain electrode of 61.), the method further comprising:
starting supply of a voltage for setting the light-emitting element to a reverse bias to the other of the source electrode and the drain electrode of the drive transistor, after supplying the predetermined voltage to the gate electrode of the drive transistor (Figure 3, reverse bias period T2 which will occur after the predetermined voltage is supplied to the gate electrode of 61 in a subsequent frame period.). 
Tsuge et al. fail to teach:
stopping supply of the current to the other of the source electrode and the drain electrode of the drive transistor before supplying the predetermined voltage to the gate electrode of the drive transistor.
Minami et al. disclose of stopping supply of current to the other of the source electrode and the drain electrode of a drive transistor in all periods before a threshold correction period (Figures 13 and 14, where Tr4 controls the supply of current to the drive transistor Trd, where Tr4 is p-type so goes off when DS is high, see paragraph [0072].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Minami et al. to include a transistor Tr4 in the method taught by Tsuge et al. so as to stop the supply of current before supplying the predetermined voltage to the gate electrode of the drive transistor [Where as explained above, since Minami et al. teaches of stopping the supply of current in all periods before a threshold correction period, in the combination the supply of current will be stopped before supplying the predetermined voltage to the gate electrode of the drive transistor.].  The motivation to combine would have been in order to improve the threshold correction operation (See paragraph [0009] of Minami et al.).

Allowable Subject Matter

Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter is that claim 13 recites “wherein the write transistor is connected directly to the signal line and to the gate electrode of the drive transistor, and the predetermined voltage is supplied from the signal line to the gate electrode of the drive transistor by turning ON the write transistor” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 15 is objected to for the same reasons as claim 13.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
29 August 2022